 Case 2:19-cr-00069-WHW Document 90 Filed 01/28/19 Page 1 of 2 PageID: 67




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                             MINUTES OF PROCEEDINGS

Newark                                       Date: 1/28/19

JUDGE WILLIAM J. MARTINI

Deputy Clerk: Gail A. Hansen
Court Reporter: Lisa Larsen

Other:                                       2:19-cr-00069-01

Title of Case:

UNITED STATES
     v.
Arthur Martin, III
Appearances:

AUSA Anthony Moscato & Lakshmi Herman
John Arsenault, Counsel for Defendant
Defendant present

NATURE OF PROCEEDINGS: RULE 11(c)(1)(C) PLEA TO INFORMATION

Defendant sworn
Information fld.
Waiver of Indictment fld.
Plea: Guilty to a One Count Information
Rule 11 form fld.
Sentencing: 05/07/19 at 10:30 a.m. before Hon. William H. Walls
Ordered bail continued


Time commenced: 10:30 a.m.
Time adjourned: 11:00 a.m.
  Total Time:   30 minutes

                                       Gail A. Hansen, Deputy Clerk
Case 2:19-cr-00069-WHW Document 90 Filed 01/28/19 Page 2 of 2 PageID: 68
